 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:18cr231 LJO
12                       Plaintiff,
13           v.                                        STIPULATION AND ORDER
14    PEDRO GAVINO, et al.,
15                       Defendants.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by

18   and through his counsel of record, hereby stipulate as follows:

19          1.      This matter was previously set for trial on March 10, 2020.

20          2.      The parties agree to continue the matter to May 12, 2020, at 8:30 a.m., to continue

21                  plea negotiations, to reach a potential resolution, and to accommodate the schedule

22                  of Attorney Nicholas Reyes. Mr. Reyes has been consumed with extensive

23                  preliminary hearings and trials, including People v. Valencia (January 13 trial) in

24                  Fresno County Superior Court, People v. Cascia (January 23 to January 29 five-

25                  day preliminary hearing) in Fresno County Superior Court, People v. Ojeda

26                  (January 31 multi-defendant preliminary hearing) in Tulare County Superior

27                  Court, People v. Fernandez (February 20 preliminary hearing) in Kings County

28                  Superior Court, People v. Mesa (February 25 preliminary hearing) in Fresno
                                                       1
 1              County Superior Court, People v. Cedillo (March 2 trial) in Fresno County

 2              Superior Court, US v. Serrato Calles (March 17 trial) in Eastern District of

 3              California, and People v. Vazquez (preliminary hearing) in Fresno County Superior

 4              Court.

 5        3.    The parties further agree and stipulate, and request that the Court find the

 6              following:

 7              a.       The parties need additional time to assess a potential disposition of the case

 8                       and/or conduct additional investigation and/or prepare for trial.

 9              b.       The parties need additional time to ensure the availability and continuity of

10                       defense counsel.

11              b.       The parties believe that failure to grant the above-requested continuance

12              would deny the defendants the reasonable time necessary for effective resolution,

13              further investigation, and/or trial preparation, taking into account the exercise of

14              due diligence, and would deny the defense continuity of counsel.

15              c.       Based on the above-stated findings, the ends of justice served by

16              continuing the case as requested outweigh the interest of the public and the

17              defendant in a trial within the original date prescribed by the Speedy Trial Act.

18              d.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

19              3161, et seq., within which trial must commence, the time period of March 10,

20              2020, to May 11, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
21              3161(h)(7)(A), because it results from a continuance granted by the Court at the

22              parties’ request on the basis of the Court's finding that the ends of justice served by

23              taking such action outweigh the best interest of the public and the defendant in a

24              speedy trial.

25              4.       Nothing in this stipulation and order shall preclude a finding that other

26              provisions of the Speedy Trial Act dictate that additional time periods are
27              excludable from the period

28   IT IS SO STIPULATED.
                                                    2
 1   DATED:        January 31, 2020.      Respectfully submitted,

 2                                        McGREGOR W. SCOTT
 3                                        United States Attorney

 4                                        /s/ Karen A. Escobar___________________
                                          KAREN A. ESCOBAR
 5                                        Assistant United States Attorney
 6

 7   DATED:        January 31, 2020.

 8                                        /s/ Nicholas Reyes
                                          NICHOLAS REYES
 9                                        Counsel for Defendants
10

11                                        ORDER
12          Having reviewed the stipulation of the parties, and with the exclusion of time also being
13   based upon 18 U.S.C. § 3161(h)(7)(B)(iv),
14          IT IS SO FOUND AND ORDERED.
15   IT IS SO ORDERED.
16
        Dated:    January 31, 2020
17                                                    UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      3
